Citation Nr: 0944902	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to additional disability compensation for a 
dependent child. 

2.  Whether the creation of a debt as a result of overpayment 
of compensation benefits in the amount of $10,074.80 was 
proper, and if so, whether waiver of collection of 
overpayment is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959 
and from November 1959 to January 1960.  There is unverified 
evidence of service on active duty for training in the U.S. 
Army in 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of a Regional Office that 
denied additional payment of disability benefits for a 
dependent child.  

The appeal also comes before the Board from a September 2003 
decision of a Regional Office that reduced the rate of 
disability payments to 10 percent as a result of the 
Veteran's incarceration and created an overpayment debt of 
$10,074.80, and from a November 2003 decision of a Committee 
on Waivers and Compromises that denied a waiver of collection 
the debt.  

Issues of service connection for schizophrenia, increased 
rating for PTSD, and earlier effective date for service 
connection for PTSD are on appeal before the Board and are 
addressed in a separate decision. 

The issue of proper creation of a debt as a result of 
overpayment of compensation benefits, and waiver of 
overpayment are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In March 1999, the RO mailed a decision granting service 
connection and a 
30 percent rating for PTSD to the Veteran's address of 
record.  The decision included the criteria and requirements 
for additional disability compensation for dependents. 

2.  In July 1999, the RO received correspondence from the 
Veteran reporting that his address of record was no longer 
effective and that his new address was a post office box in 
another location.  The Veteran confirmed the new address in 
July 2000.  

3.  The required dependent information was not received by 
the RO within one year of the date of the initial award of 
disability compensation benefits.  


CONCLUSION OF LAW

The criteria for additional disability compensation for a 
dependent have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.204, 3.401 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In December 2002 the RO provided a notice that referred to 
the RO's March 1999 correspondence that granted service 
connection and a 30 percent rating for PTSD.  The 
correspondence noted that the Veteran was being compensated 
at a rate for no dependents but included the applicable VA 
Form 21-686c, Declaration of Status of Dependents and 
indicated that the information requested in the form must be 
provided within one year.  38 C.F.R. §§ 3.204, 3.401.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps in logistics 
units as a vehicle operator.  The Veteran did not complete 
basic airman training in the U.S. Air Force.  The Veteran 
contends that he did not receive the March 1999 notice of 
award of service connection and a 30 percent rating for PTSD, 
effective July 7, 1991, and therefore was not aware of the 
requirement to provide information on the status of 
dependents.  The Veteran contends that he had a son born in 
August 1974 who was under age 18 on the effective date of the 
award of disability compensation benefits. 

Additional compensation for dependents is effective on the 
effective date of the qualifying disability rating provided 
evidence is received within one year of notification of the 
rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  VA 
will accept a statement of a claimant as proof of birth of a 
child provided that the statement contains the date and place 
of the event, the full name and relationship of the other 
person to the claimant, and where the claimant's dependent 
child does not reside with the claimant, the name and address 
of the person who has custody of the child.  In addition, a 
claimant must provide the Social Security number of any 
dependent on whose behalf he or she is seeking benefits.  
38 C.F.R. § 3.204.  VA Form 21-686c, Declaration of Status of 
Dependents, contains spaces for a claimant to provide the 
information.  

In March 1999, the RO mailed notice of an award of service 
connection and a 
30 percent rating for PTSD, effective July 3, 1991, to the 
Veteran's address of record in Fries, Virginia.  In July 
1999, the RO received correspondence from the Veteran 
requesting that his old address in Fries was no longer 
effective and that his new address was a post office box in 
Hillsville, Virginia.  He further requested that compensation 
payments be sent to him at that new address.  The Veteran did 
not indicate his personal status or that the correspondence 
and payments were to be sent in care of a personal 
representative or other individual.  

In December 1999, the RO received notice from a VA 
domiciliary in Tennessee that the Veteran had been taken into 
custody by law enforcement authorities on warrants from North 
Carolina in October 1998.  

In January 2000, the RO mailed notice of a rating decision 
that denied an increased rating for PTSD to the new post 
office box in Hillsville.  In correspondence in June 2000, 
the RO acknowledged the Veteran's request to establish a 
direct bank deposit for his compensation benefits.  The RO 
included notification that the Veteran must keep VA informed 
of his address.  In July 2000, the RO received the Veteran's 
response that his address remained the post office box in 
Hillsville, Virginia.  

The required dependent information was not received by the RO 
within one year of the date of the initial award of 
disability compensation benefits.  

In September 2002 claim for dependent rate compensation, the 
Veteran reported that he had been convicted of a felony 
offense in March 1999 and was currently incarcerated at a 
state correctional facility.  He provided a new address in 
North Carolina.  The Veteran noted that on the day of his 
conviction, his brother visited him and notified him of a 
retroactive award of VA benefits.  The Veteran denied having 
received or read the award correspondence.  He noted that he 
signed a power of attorney in favor of his brother to permit 
deposit of the retroactive benefit check.  The Veteran 
further reported that he had two dependent sons.  One son was 
under age 18 on the effective date of the award.  The other 
son had been disabled since age 14 and was currently under 
institutional care.  In correspondence in January 2003, the 
Veteran reported that a dependent son was born in August 1974 
and that he had not received a new VA Form 686c.  

In correspondence in July 2006, the Veteran requested the 
status of his claim for compensation at the dependent's rate 
and noted that VA already had the dependent's birth 
certificate.  The claims file contains birth certificates for 
six other children born in 1971 or earlier but no certificate 
for the claimed dependent.  In July 2006, the RO denied 
retroactive benefits because the required dependent 
information was not received within one year of notification 
of the award.  In a notice of disagreement the same month, 
the Veteran withdrew the claim for the disabled child.  
However, the Veteran contended that he should not be 
responsible for failure to provide timely dependent 
information as his brother did not show him the award letter 
and its instructions.  

Regrettably, the Board concludes that retroactive payment of 
additional compensation for a dependent is not warranted 
because the required dependent information was not received 
within one year of notification of the qualifying disability 
award.  Although the claims file contains correspondence, 
service records, and claims adjudication dating back to the 
Veteran's active service, no disability compensation benefits 
were granted until the March 1999 award of service connection 
and a 30 percent rating for PTSD.  VA officials were not made 
aware of the Veteran's incarceration or any change of address 
and mailed the March 1999 decision to the address of record 
at that time.  Courts presume that, in the absence of clear 
evidence to the contrary, public officials have discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992)).  The Veteran acknowledged that his brother met 
with him concerning the award and that he provided his 
brother a power of attorney.  Furthermore, the Veteran 
notified VA of a change of address to a post office box in 
Hillsville, Virginia but did not indicate that he was 
incarcerated in North Carolina or provide a new address at 
the correctional facility.  VA complied with the Veteran's 
request to send his mail to Hillsville until notified 
otherwise in September 2002.  

Generally, in instances in which the appellant is 
incarcerated, VA has a duty to tailor its assistance to the 
particular circumstances of the claimant including what 
effect, if any, the claimant's confinement may have upon his 
ability to receive VA notices.  Bolton v. Brown, 8 Vet.App. 
185, 191 (1995).  The RO received a notice in December 1999 
that the Veteran had been taken into custody.  The notice was 
received within the one year period for reporting dependent 
status.  Although the Board acknowledges the Veteran's 
reports that his brother did not provide a copy of the award 
correspondence with the attached dependent forms and 
instructions, the Board concludes that VA adjudicators mailed 
notices and correspondence to addresses designated by the 
Veteran.  The Veteran was responsible for any further 
forwarding of mail to him by persons at those addresses.  The 
Veteran had the opportunity to promptly inform VA of his 
correct or a different address even when incarcerated.  The 
Veteran directed his mail to Hillsville.  Notwithstanding the 
Veteran's incarceration, the RO reasonably relied on the 
Veteran's specific instructions for his mail.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Additional disability compensation for a dependent child is 
denied.  


REMAND

As previously discussed, the RO received notice in December 
1999 that the Veteran was taken into custody at a VA 
domiciliary in October 1998.  The Veteran reported the date 
and location of his incarceration to VA in September 2002.  

In June 2003, the RO proposed a reduction of benefits 
effective in May 1999 and advised the Veteran of a potential 
overpayment.  In September 2003, the RO provided a corrected 
date for the reduction.  In correspondence the same month, 
the Veteran contended that he was not responsible for the 
creation of the debt and requested a waiver of collection of 
the overpayment.  In November 2003, the Committee on Waivers 
and Compromises explained the reasons for the debt and denied 
the waiver.  In correspondence in December 2003, the Veteran 
expressed disagreement with the validity of the debt and the 
denial of waiver.  The Committee has not issued a statement 
of the case.  The failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of the 
case relevant to the validity of a debt 
of $10,074.80 and for denial of a waiver 
of overpayment.  Provide the Veteran and 
his representative with the appropriate 
opportunity to respond and to perfect an 
appeal of each issue as desired.  The 
case should then be returned to the Board 
for further appellate review, if 
appropriate.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including cooperating with VA and prison authorities in 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


